Title: Transfer of Naval Appropriations, 6 July 1815 (Abstract)
From: Madison, James
To: 


                    § Transfer of Naval Appropriations. 6 July 1815. “In pursuance of the authority vested in the President of the United States, by the act of Congress passed on the 3d of March, 1809, entitled “An Act further to amend the several Acts for the establishment and regulation of the Treasury, War, and Navy Departments,” I do hereby direct, that out of the Appropriation for The Purchase of Timber, there be applied three hundred thousand dollars to Building Seventy fours and Frigates.”
                